Citation Nr: 1530036	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-24 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a left ankle fracture with soft tissue calcification and moderate osteoarthritis from January 30, 2008 to July 14, 2014.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a left ankle fracture with soft tissue calcification and moderate osteoarthritis since July 15, 2014.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from April 1966 to April 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied the increased rating claim for a left ankle disability.  The Veteran appealed the denial of the claim in this decision and the matter is now before the Board.  Although the White River Junction RO issued the rating decision in June 2008, the Agency of Original Jurisdiction (AOJ) in this case is the RO in Detroit, Michigan, and it is the RO which certified the present appeal to the Board. 

This case was previously before the Board in July 2010, at which time the Board denied the claim for service connection for bilateral hearing loss, but remanded the increased rating claim for a left ankle disability for additional evidentiary and procedural development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge sitting at the Detroit RO in April 2010.  A transcript of his testimony has been associated with the claims file.  

The issues of entitlement to an evaluation in excess of 30 percent residuals of a left ankle fracture with soft tissue calcification and moderate osteoarthritis since July 15, 2014 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDING OF FACT

Throughout the appeal period from January 30, 2008 to July 14, 2014, the Veteran's residuals of a left ankle fracture manifested with impairment of the tibia and fibula with marked ankle disability symptoms such as requiring the wearing of a brace, a mild valgus deformity, swelling, tenderness, abnormal gait, inability to stand for long periods of time, pain requiring the use of medication, extension of 10 degrees, flexion of 20 degrees, inversion of 0 degrees, and eversion of 15 degrees.  However, this disability did not result in a nonunion of the tibia and fibula, or ankylosis of the left ankle in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity for the entire time period from January 30, 2008 to July 14, 2014.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for service-connected residuals of a left ankle fracture with soft tissue calcification and moderate osteoarthritis from January 30, 2008 to July 14, 2014 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5262 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a rating in excess of 30 percent for his left ankle disability. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture if it more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from a year prior to January 30, 2008 and until July 14, 2014 for his left ankle disability.  See Francisco, 7 Vet. App. 55; see also Hart, 21 Vet. App. 505.  

The present appeal involves a disability of the musculoskeletal system.  The Veteran currently has a 30 percent disability rating under DC 5010-5262 (degenerative arthritis due to trauma and impairment of the tibia and fibula) for his left ankle.  Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability.  In this case, DC 5262 is used for rating the Veteran's impairment of the left tibia and fibula, while DC 5010 relates to traumatic arthritis, the underlying source of the disability.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  The Board notes, however, that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under DC 5262, for impairment of the tibia and fibula, a 10 percent rating is assigned for malunion of the tibia and fibula with slight knee and or ankle disability, a 20 percent rating is assigned for malunion with moderate knee or ankle disability, and a 30 percent rating is assigned for malunion with marked knee or ankle disability.  A 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace.  Since this diagnostic code takes into account knee and ankle disabilities, the Board shall address whether the Veteran would receive a higher benefit under diagnostic codes for these disabilities. 

Furthermore, he might be able attain a greater benefit if his left ankle disability is rated under DC 5270 (ankylosis of the ankle) instead of the current diagnostic code.  Under DC 5270, a 20 percent rating is assigned for ankylosis of the ankle in plantar flexion of less than 30 degrees.  A 30 percent rating is assigned for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero and 10 degrees.  A 40 percent rating is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion, or eversion deformity.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Board has carefully reviewed the evidence of record and concludes that, for the entire increased rating period from January 30, 2008 to July 14, 2014, the record demonstrates that the Veteran's disability picture does not warrant a disability rating in excess of 30 percent for his left ankle fracture with soft tissue calcification and moderate osteoarthritis. 

Initially, the Board notes that since the Veteran's disability is currently rated as 30 percent disabling under DC 5010-5262, his left ankle disability symptoms can only receive a higher benefit of a 40 percent disability rating under DC 5262 if there is evidence of nonunion of the tibia and fibula with loose motion and requiring the use of a brace.  Alternatively, he may be able to obtain a higher benefit of a 40 percent rating under DC 5270 if the evidence shows ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than ten degrees or with an abduction, adduction, inversion, or eversion deformity.  The remaining diagnostic codes related to the knee, leg, and ankle would not provide a higher benefit for the Veteran's symptoms as these diagnostic codes do not provide for a rating in excess of 30 percent (apart from DC 5256 for ankylosis of the knee, which the evidence in this case does not support).  

Furthermore, the Veteran may not be assigned separate ratings under DC 5262 (impairment of the tibia and fibula) and DC 5270 (ankylosis of the ankle) as this would constitute pyramiding.  Likewise, the combination of DC 5262 and DCs 5256, 5257, 5258, 5259, 5260, 5261, 5271, 5272, 5273, or 5274 would also constitute pyramiding under VA laws and regulations.  The critical element in permitting the assignment of several ratings under the various diagnostic codes is that none of the symptomatology for any of the disabilities is duplicative or overlapping the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

DC 5262 provides ratings for impairment of the tibia or fibula, assigning ratings for malunion of the tibia and fibula with "knee or ankle disability" or nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a.  Malunion is "union of the fragments of a fractured bone in a faulty position."  Dorland's Illustrated Medical Dictionary 1115 (31st ed. 2007).  Nonunion is the "failure of the ends of a fractured bone to unite."  Id. at 1309.  Disability from malunion of the tibia shaft is produced mainly by rotational deformity, lateral and posterior bowing, and usually some degree of shortening.  See Canale & Beaty, Campbell's Operative Orthopaedics 2931 (12th ed. 2012).  Symptoms may include ankle, knee, or back pain, gait disturbances, and a cosmetically unacceptable deformity.  Id.  A malunited fracture may also impair function and interfere with proper balance or gait in the lower extremities.  Id. at 2971.  

Looking to the plain meaning of the terms used in the rating criteria, "disability" is defined as "incapacity or lack of ability to function normally" that may be either physical, mental or both, including anything that causes such incapacity.  Dorland's Illustrated Medical Dictionary at 533.  Thus, the requirement of knee or ankle "disability" under DC 5262 is broad enough to encompass symptoms including limitation of motion due to pain as well as instability.  The U.S. Court of Appeals for Veterans Claims has held that the regulatory definition of "disability" is the "impairment of earning capacity resulting from such diseases or injuries and their residual conditions."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Further "impairment" is "any abnormality of, partial or complete loss of, or the loss of the function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent."  Dorland's Illustrated Medical Dictionary at 936.  Thus, the requirement of knee or ankle "disability" under DC 5262 is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.  The other requirement under DC 5262 is that there be malunion or nonunion of the tibia and fibula.  

Here, DC 5262 overlaps with DC 5270, and the remaining diagnostic codes noted above, by providing ratings based, at least in part, on symptoms of motion, instability, and other symptoms classified as marked knee or ankle disability which are already contemplated by those diagnostic codes.  Thus, the only way the Veteran may receive a rating in excess of 30 percent for his left ankle disability is if the claims file contains evidence of a nonunion of the tibia and fibula with loose motion requiring the use of a brace, or evidence of ankylosis of the left ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion, or eversion deformity. 

The evidence of record shows that the Veteran underwent an arthroscopy with an extensive debridement of adhesive capsulitis and hypertrophic synovitis on his left ankle at a private institution in October 2007.  A January 2008 private arthroscopy followup note showed that he was experiencing painful stiffness in the front and anterior aspects of his left ankle.  He was noted to be wearing a Swed-o lace-up ankle brace for additional stability and support, which was also meant to control some of the localized ankle swelling.  In fact, a September 2007 prescription pad note indicates that he was instructed to wear this ankle brace at all times.  

In April 2008, the Veteran was afforded a VA examination for his left ankle disability symptoms, during which the examiner took down the Veteran's history and self-reported symptoms, reviewed his claims file, conducted diagnostic studies, and performed a physical examination of the Veteran's ankle.  The Veteran reported swelling and pain in his left ankle, which was one or two out of a possible ten in intensity.  His activities of daily living were somewhat limited, and that his work was affected.  He stated that repetitive motion increased the pain in his left ankle without any additional loss of motion.  He did not have instability in the ankle, but he did use an ankle brace and also a cane.  He did not have a history of flare-ups, and he took Vicodin medication to manage the pain.  He also reported that he continued to experience pain in his left ankle following service, including at his job, but he did not have any additional injuries to this ankle.  The VA examiner noted that he was not employed at the time of the examination. 

The physical examination revealed that the Veteran walked with a limp, and that the left ankle brace was removed for the examination.  He had a mild valgus deformity, swelling, and tenderness in the left ankle.  Range of motion testing revealed extension of 10 degrees, flexion of 20 degrees, inversion of zero degrees, and eversion of 15 degrees.  All of these range of motion readings were accompanied with pain.  His power against resistance testing revealed a 4 out of 5.  X-rays of the left ankle showed evidence of posttraumatic arthritis, as well as evidence of residuals of a fracture of the fibula.  The examiner diagnosed the Veteran with posttraumatic arthritis of the left ankle with residuals of a fibular fracture.  The examiner also noted that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the left ankle joint after three repetitions.  This VA examiner also noted that there was minimal impairment of daily occupational activities due to this service-connected disability.   

He was afforded another VA examination for his left knee and hip service connection claims in March 2011.  While this examination did not focus on his left ankle symptoms, it did note that he had normal ankle jerks for his left ankle.  Likewise, his left ankle dorsiflexion, plantar flexion, and great toe extension indicated active movement against full resistance.  

Moreover, additional treatment records show that the Veteran sought treatment for his left ankle disability at VA and private facilities, including private treatment notes from July 2008, March 2010, June 2010, January 2012, and many others, as well as VA treatment notes from September 2009, January 2010, July 2010, September 2010, and many others.  These records reveal that he complained of pain and swelling, had an abnormal gait, used an ankle brace, took pain medication, and had problems with standing and walking.  However, none of these records indicate the presence of left ankle ankylosis or evidence of a nonunion of the tibia and fibula.  

During an April 2010 Board hearing, the Veteran testified that he must take daily pain medication, such as Vicodin and OxyContin, to control his left ankle symptoms.  Moreover, he again confirmed that he must wear an ankle brace and use a cane, and that his quality of life had degraded due to this disability.  He stated that his left ankle disability prevented him from working, which he stopped in 2001, and that he received benefits from the Social Security Administration (SSA).

In a July 2011 letter, a private physician indicated that he treated the Veteran's painful left ankle since November 2005.  The physician reported that the Veteran had a surgery in January 2006, which gave him temporary relief at best, and that he was treated aggressively and conservatively.  He was treated with injection therapy, compression, therapy, using an ankle braces, out-patient physical therapy, using a transcutaneous electrical nerve stimulations (TENS) unit, and using various non-steroidal anti-inflammatory drugs (NSAIDs) and topical pain medications.  These treatments gave some relief but did not completely relieve his discomfort.  The doctor opined that he needed an ankle fusion due to severe degenerative changes in his ankle, and that he would benefit, at a minimum, from another ankle arthroscopy in an attempt to alleviate pain related to synovitis.  His left ankle symptoms interfered with his daily living.  The physician noted that because of this left ankle discomfort, he experienced left knee, hip, and lower back problems as well.  The Board notes that the Veteran's claims for service connection for left knee, hip, and lower back symptoms as due to his left ankle disability have been adjudicated by the RO, and are not currently on appeal.   

In an August 2011 statement, the Veteran's wife noted that he cannot stand or walk for long periods of time, and that he must wear a left ankle brace.  She noted that he sleeps in a recliner chair instead of a bed, and that his symptoms had taken a toll on their marital life.  The Veteran echoed similar contentions in a March 2013 statement in support of his claim when he stated that he cannot stand for too long and that he must wear an ankle brace, a knee brace, a back brace, and use a walking cane.  Likewise, in October 2013, he reported that he still takes pain medication, such as hydrocodone, for this disability.  

The Board notes that additional private and VA treatment records note complaints of and treatment for left ankle pain, including a January 2012 private treatment record, which showed recurrent ankle pain upon palpation and with crepitus during active and passive joint dorsiflexion and plantar flexion.  However, these additional records, as well as the evidence mentioned above, show that the Veteran's left ankle disability picture has not warranted a rating in excess of 30 percent for the entire period from January 30, 2008 to July 14, 2014 because this disability did not result in a nonunion of the tibia and fibula, or ankylosis of the left ankle in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  In light of all the evidence of record, the Board finds that throughout the appeal period from January 30, 2008 to July 14, 2014, the Veteran's residuals of a left ankle fracture manifested with impairment of the tibia and fibula with marked ankle disability symptoms such as requiring the wearing of a brace, a mild valgus deformity, swelling, tenderness, abnormal gait, inability to stand for long periods of time, pain requiring the use of medication, extension of 10 degrees, flexion of 20 degrees, inversion of zero degrees, and eversion of 15 degrees.  Thus, the record demonstrates that the Veteran's disability picture does not warrant a disability rating in excess of 30 percent for his left ankle fracture with soft tissue calcification and moderate osteoarthritis from January 30, 2008 to July 14, 2014. 

Accordingly, as the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent for residuals of a left ankle fracture with soft tissue calcification and moderate osteoarthritis from January 30, 2008 to July 14, 2014, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate his service-connected disability above reasonably describes and assesses his disability level and symptomatology.  The criteria rate his residuals of a left ankle fracture with soft tissue calcification and moderate osteoarthritis disability on the basis of severity of malunion or nonunion of the fibula and tibia, to include ankle and knee disabilities, and as due to pain, weakness, and loss of function; thus, the demonstrated manifestations - namely pain, range of motion, gait, tenderness, and inability to stand for long periods of time- are contemplated by the provisions of the rating schedule, the Deluca factors, and the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, 4.150. 

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate his residuals of a left ankle fracture, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in April 2008, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). 
 
VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, SSA records, and records of VA and private treatment.

The duty to assist was further satisfied by a VA examination in April 2008, during which an examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matter on appeal in July 2010 for additional development, including retrieving SSA records, asking the Veteran for any additional outstanding treatment records, obtaining any outstanding VA treatment records for the Veteran's left ankle disability since January 2007, developing the Veteran's claim, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA associated SSA records with the Veteran's claims file in August 2010, sent a letter to the Veteran asking for any outstanding treatment records in July 2010, associated VA treatment records since January 2007 with his claims file, developed his left ankle disability claim, and issued an SSOC in November 2011.  Therefore, the Board finds that there has been substantial compliance with its July 2010 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a left ankle fracture with soft tissue calcification and moderate osteoarthritis from January 30, 2008 to July 14, 2014 is denied. 


REMAND

The Board must remand the issues of entitlement to an evaluation in excess of 30 percent for residuals of a left ankle fracture with soft tissue calcification and moderate osteoarthritis since July 15, 2014 and entitlement to a TDIU for additional evidentiary and procedural development.  

In regards to the evaluation in excess of 30 percent since July 15, 2014, the Veteran specifically filed an application for disability compensation and related compensation benefits that was received by the Board on July 15, 2014.  This application asked for an increased rating for impairment of a lower leg.  The Board notes that he is only service-connected for residuals of a left ankle fracture, and thus, this application can reasonably be interpreted as the Veteran's contention that his residuals of a left ankle fracture with soft tissue calcification and moderate osteoarthritis disability had worsened since his increased rating claim was filed in January 2008.  This interpretation is buttressed by his representative's statement in a an April 2015 appellant's post-remand brief, in which the representative contended that additional evidence shows that his symptoms have worsened and that an examination is warranted.  Thus, on remand, the Veteran should be afforded a new VA examination to determine the current severity of his left ankle disability.  

In the April 2010 Board hearing, the Veteran indicated that he had to stop working because of his left ankle disability.  He stated that he used to paint automobiles as a profession, but he had to go on Social Security disability due to his left ankle symptoms.  In fact, the record does show that he has been unemployed since 2001, and SSA records in particular indicated that he was found to be disabled to work since January 2002, due, at least in part, to his service-connected ankle disability.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Thus, the Board concludes that an inferred claim for a TDIU has been raised by the record in connection with the increased rating claim for the Veteran's left ankle disability pursuant to Rice.  

A TDIU may be granted in instances where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  In this case, the issue of entitlement to a TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Request and schedule the Veteran for a VA examination with an appropriate examiner to assess the current severity of his left ankle.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's treatment records for his left ankle disability.  

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of the Veteran's service-connected left ankle symptoms and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  


2.  Following the above developments, the RO should adjudicate the issue of entitlement to an evaluation in excess of 30 percent for service-connected residuals of a left ankle fracture with soft tissue calcification and moderate osteoarthritis since July 15, 2014 in light of all the evidence of record.  

3.  After completing all indicated developments above and any other development deemed necessary, the RO should review and adjudicate the issue of entitlement to a TDIU in light of all the evidence of record.  If it deems it appropriate, the RO's adjudication should include a referral to the Director, Compensation and Pension Service for extra-schedular consideration, to determine whether the Veteran is unemployable by reason of service-connected disabilities.  

4.  If any benefit sought on appeal remains denied for the issues of entitlement to an evaluation in excess of 30 percent for residuals of a left ankle fracture with soft tissue calcification and moderate osteoarthritis since July 15, 2014 and entitlement to a TDIU, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


